Citation Nr: 1642056	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  14-28 491A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Fort Harrison, Montana


THE ISSUE

Entitlement to payment or reimbursement for the cost of unauthorized medical expenses incurred at Yavapai Regional Medical Center from December 9, 2012, to December 12, 2012.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1966 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 decision of the Department of Veterans Affairs (VA) Medical Center (MC) in Fort Harrison, Montana.  In that decision, the VAMC denied payment or reimbursement for medical expenses incurred at Yavapai Regional MC from December 9, 2012, to December 12, 2012.

In May 2015, the Veteran presented sworn testimony during a personal hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  The record was held open for an additional thirty days to allow the Veteran to submit additional evidence. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to payment or reimbursement for the cost of unauthorized medical expenses incurred at Yavapai Regional MC from December 9, 2012, to December 12, 2012.  Initially, the Board notes that the details of the events surrounding the Veteran's treatment are based predominately on his testimony before the Board in May 2015.

On December 9, 2012, an ambulance rushed the Veteran to Yavapai Regional MC after he reported vomiting blood.  He reportedly asked the ambulance crew to take him to a VAMC; however, the VAMC told the ambulance crew to take him to Yavapai Regional MC.  See Board hearing (May 2015).

Yavapai Regional MC reportedly treated the Veteran from December 9, 2012, to December 12, 2012, for a non-service-connected, burst blood vessel in his stomach.  Id.  Notably, the Veteran is not service-connected for any disabilities.  

The Veteran only seeks payment or reimbursement for the cost of medical expenses incurred at Yavapai Regional MC; he does not seek reimbursement for ambulance services, as such have been paid by Medicare Part A.  He reports that Yavapai Regional MC sent him a notice of indebtedness, but that the notice does not state the amount due.  He further reports that Yavapai Regional MC also sent him a monthly statement, which shows that his current amount due is zero, but that $1,100 is pending for insurance.

The evidence of record includes documentation of ambulance services and the Veteran's statements.  Crucially, aside from the Veteran's testimony, the record is absent any evidence of the reported communication between the ambulance crew and a VAMC or treatment at Yavapai Regional MC, to include any invoice for service.  The Board finds that a remand is necessary to obtain such records as they are critical to the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the appropriate release of information forms where necessary, and procure any outstanding private treatment and billing records from Yavapai Regional MC from December 9, 2012, to December 12, 2012.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  All such available documents should be associated with the claims file.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  Perform any development necessary to corroborate the Veteran's report that a VAMC instructed the ambulance crew to take the Veteran' to Yavapai Regional MC, to include any relevant VAMC phone records.

3.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).



